Citation Nr: 1131845	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement an increased rating for bilateral hearing loss disability, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from March 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to an increased rating for bilateral hearing loss disability.

The Veteran requested a Travel Board hearing in his March 2009 substantive appeal (VA Form 9), but withdrew this request in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that he is entitled to an increased rating for his bilateral hearing loss disability.  There are specific criteria for rating bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination tests (Maryland CNC)."  38 C.F.R. § 4.85(a) (2010).  There were three examinations for hearing impairment during the appeal period - October 2007 and January 2010 VA-authorized examinations and a private September 2007 examination conducted by audiologist "B.H." of Kaiser Permanente.  The private audiological examination report includes speech discrimination test scores.  It does not, however, indicate whether the Maryland CNC word list was used in determining these scores.

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the audiologist who conducted the September 2007 Kaiser Permanente examination used the Maryland CNC word list to obtain the speech recognition scores.

In addition, the audiometric test scores on the September 2007 report appear in graph format only.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  Given that the claim is being remanded for clarification with regard to the speech recognition scores, clarification should also be requested with regard to the audiometric scores, specifically, that numerical values for the puretone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores, be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Request clarification of the September 2007 audiological examination report from B.H. or any other Kaiser Permanente audiologist.  Ask whether the speech recognition scores were determined using the Maryland CNC list or another list.  Also, request that numerical values be provided for the puretone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

